Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/25/2020 was filed before the mailing of this action.  The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the Examiner.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: user information storage portion in claim 1; request acquisition portion in claims 1 and 2;  route search portion in claims 1, 2, 4, 5, 9, and 15; result provision portion in claim 1; selection portion in claims 2 and 3; schedule storage portion in claims 2, 3, 4, 5, 6, 8, 9, 11, and 13; reservation acquisition portion in claim 3; re-execution portion in claims 4 and 9; situation acquisition portion in claims 5 and 10; and change acquisition portion in claims 6, 8, 11, and 13.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims 1 and 2 recite a request acquisition portion. The closest portion of the specification that discloses or details of the request acquisition portion is [0069]. The paragraph in the specification that corresponds to the request acquisition portion merely recites the portion, but lacks sufficient structural support. 
Claims 1, 2, 4, 5, 9, and 15 recite a route search portion. The closest portion of the specification that discloses or details of the route search portion is [0091]. The paragraph in the specification that corresponds to the route search portion merely recites the processes that correspond to the portion, but lacks sufficient structural support. 
Claim 1 recites a result provision portion. The closest portion of the specification that discloses or details of the result provision portion is [0069]. The paragraph in the specification that corresponds to the result provision portion merely recites the portion, but lacks sufficient structural support.
Claims 2 and 3 recite a selection portion. The closest portion of the specification that discloses or details of the selection portion is [0069]. The paragraph in the specification that corresponds to the selection portion merely recites the portion, but lacks sufficient structural support.
Claim 3 recites a reservation acquisition portion. The closest portion of the specification that discloses or details of the reservation acquisition portion are [0044] and [0087]. The paragraphs in the specification that corresponds to the reservation acquisition portion merely recites the reservation position is connected to a reservation system group and follows instructions from the center processing portion, and gives a response, but lacks sufficient structural support.
Claims 4 and 9 recite a re-execution portion. The closest portion of the specification that discloses or details of the re-execution portion is [0107]. The paragraph in the specification that corresponds to the re-execution portion merely recites the portion, but lacks sufficient structural support.
Claims 5 and 10 recite a situation acquisition portion. The closest portion of the specification that discloses or details of the situation acquisition portion is [0107]. The paragraph in the specification that corresponds to the situation acquisition portion merely recites the portion, but lacks sufficient structural support.
Claims 6, 8, 11, and 13 recite a change acquisition portion. The closest portion of the specification that discloses or details of the change acquisition portion is [0069]. The paragraph in the specification that corresponds to the change acquisition portion merely recites the portion, but lacks sufficient structural support.
Dependent claims 7, 12, and 14 are also rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, due to their dependency on the rejected claims above. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 15 recites the limitation "the route search portion”. There is insufficient antecedent basis for this limitation in the claim.
Claim limitations “request acquisition portion in claims 1 and 2;  route search portion in claims 1, 2, 4, 5, 9, and 15; result provision portion in claim 1; selection portion in claims 2 and 3; reservation acquisition portion in claim 3; re-execution portion in claims 4 and 9; situation acquisition portion in claims 5 and 10; and change acquisition portion in claims 6, 8, 11, and 13” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Claims 1 and 2 recite a request acquisition portion. The closest portion of the specification that discloses or details of the request acquisition portion is [0069]. The paragraph in the specification that corresponds to the request acquisition portion merely recites the portion, but lacks sufficient structural support. 
Claims 1, 2, 4, 5, 9, and 15 recite a route search portion. The closest portion of the specification that discloses or details of the route search portion is [0091]. The paragraph in the specification that corresponds to the route search portion merely recites the processes that correspond to the portion, but lacks sufficient structural support. 
Claim 1 recites a result provision portion. The closest portion of the specification that discloses or details of the result provision portion is [0069]. The paragraph in the specification that corresponds to the result provision portion merely recites the portion, but lacks sufficient structural support.
Claims 2 and 3 recite a selection portion. The closest portion of the specification that discloses or details of the selection portion is [0069]. The paragraph in the specification that corresponds to the selection portion merely recites the portion, but lacks sufficient structural support.
Claim 3 recites a reservation acquisition portion. The closest portion of the specification that discloses or details of the reservation acquisition portion are [0044] and [0087]. The paragraphs in the specification that corresponds to the reservation acquisition portion merely recites the reservation position is connected to a reservation system group and follows instructions from the center processing portion, and gives a response, but lacks sufficient structural support.
Claims 4 and 9 recite a re-execution portion. The closest portion of the specification that discloses or details of the re-execution portion is [0107]. The paragraph in the specification that corresponds to the re-execution portion merely recites the portion, but lacks sufficient structural support.
Claims 5 and 10 recite a situation acquisition portion. The closest portion of the specification that discloses or details of the situation acquisition portion is [0107]. The paragraph in the specification that corresponds to the situation acquisition portion merely recites the portion, but lacks sufficient structural support.
Claims 6, 8, 11, and 13 recite a change acquisition portion. The closest portion of the specification that discloses or details of the change acquisition portion is [0069]. The paragraph in the specification that corresponds to the change acquisition portion merely recites the portion, but lacks sufficient structural support.

Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Dependent claims 7, 12, and 14 are also rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, due to their dependency on the rejected claims above. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-16 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e. an abstract idea) without significantly more.  
Claims 1-16 recite a system (i.e. machine). Therefore claims 1-16 fall within one of the four statutory categories of invention. 
Independent claim 1 recites the limitations of storing user information corresponding to identification information to identify a user, wherein the user information includes method information showing an available transport method among a plurality of transport methods prepared in advance; acquiring event information and the identification information, wherein the event information includes a departure place, a destination, and a time to arrive at the destination; generating one or more route candidates by performing a route search using the available transport method in the user information in accordance with the event information and the identification information acquired; and providing a search result. The limitations correspond to mental processes (observation, evaluation, judgment, and opinion), i.e. acquiring event information and the identification information, wherein the event information includes a departure place, a destination, and a time to arrive at the destination; generating one or more route candidates by performing a route search using the available transport method in the user information in accordance with the event information and the identification information acquired; and providing a search result. Therefore, claim recites an abstract idea.
The judicial exception is not integrated into a practical application because the claim recites the additional elements of: a user information storage portion, a request acquisition portion, and a route search potion, a result provision portion. The additional elements are computer components recited at a high-level of generality performing the above-mentioned limitations. The combination of the additional elements are no more than mere instructions to apply the exception using a generic computer. Accordingly, in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Thus, when viewed as an ordered combination, nothing in the claims add significantly more (i.e. an inventive concept) to the abstract idea. The claim is not patent eligible.
Dependent claim 2 recites the limitations of acquiring a selected route selected from the one or more route candidates; and storing, as a part of schedule information, the event information acquired and the selected route acquired. The limitations are further directed to the abstract idea analyzed above. The claim also recites the additional elements of a selection portion and a schedule storage portion. The additional elements are computer components recited at a high-level of generality performing the above-mentioned limitations. The combination of the additional elements are no more than mere instructions to apply the exception using a generic computer. Accordingly, in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Further, when viewed as an ordered combination, nothing in the claims add significantly more (i.e. an inventive concept) to the abstract idea. The claim is not patent eligible.
Dependent claim 3 recites the limitations of acquiring a reservation needed to implement transfer along the selected route, and storing, as the part of the schedule information, contents of the reservation acquired. The limitations are further directed to the abstract idea analyzed above. The claim also recites the additional elements of a reservation acquisition portion and the schedule storage portion. The additional elements are computer components recited at a high-level of generality performing the above-mentioned limitations. The combination of the additional elements are no more than mere instructions to apply the exception using a generic computer. Accordingly, in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Further, when viewed as an ordered combination, nothing in the claims add significantly more (i.e. an inventive concept) to the abstract idea. The claim is not patent eligible.
Dependent claim 4 recites the limitations of allowing the performance of the route search regarding each of the schedule information stored when a re-search condition set in advance is satisfied. The limitations are further directed to the abstract idea analyzed above. The claim also recites the additional elements of a re-execution portion and the route storage portion. The additional elements are computer components recited at a high-level of generality performing the above-mentioned limitations. The combination of the additional elements are no more than mere instructions to apply the exception using a generic computer. Accordingly, in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Further, when viewed as an ordered combination, nothing in the claims add significantly more (i.e. an inventive concept) to the abstract idea. The claim is not patent eligible.
Dependent claim 5 recites the limitation of acquiring a situation of each of the plurality of transport methods, wherein the re-search condition includes a change in the situation of each of the plurality of transport methods. The limitation is further directed to the abstract idea analyzed above. The claim also recites the additional element of a situation acquisition portion. The additional element is a computer component recited at a high-level of generality performing the above-mentioned limitations. The combination of the additional element is no more than mere instructions to apply the exception using a generic computer. Accordingly, in combination, the additional element does not integrate the abstract idea into a practical application because it do not impose any meaningful limits on practicing the abstract idea. Further, when viewed as an ordered combination, nothing in the claims add significantly more (i.e. an inventive concept) to the abstract idea. The claim is not patent eligible.
Dependent claim 6 recites the limitations of acquiring change information and a change request, wherein the change information shows the contents of a change in the event information contained in the schedule information and the change request shows the identification information, wherein the re-search condition includes allowing the acquiring of the change request. The limitations are further directed to the abstract idea analyzed above. The claim also recites the additional elements of a change acquisition portion  and the schedule storage portion. The additional elements are computer components recited at a high-level of generality performing the above-mentioned limitations. The combination of the additional elements are no more than mere instructions to apply the exception using a generic computer. Accordingly, in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Further, when viewed as an ordered combination, nothing in the claims add significantly more (i.e. an inventive concept) to the abstract idea. The claim is not patent eligible.
Dependent claim 8 recites the limitations of acquiring change information and 30 / 354041 J-003776-US a change request, wherein the change information shows the contents of a change in the event information contained in the schedule information and the change request shows the identification information, wherein the re-search condition includes allowing the acquiring of the change request. The limitations are further directed to the abstract idea analyzed above. The claim also recites the additional elements of a change acquisition portion and the schedule storage portion. The additional elements are computer components recited at a high-level of generality performing the above-mentioned limitations. The combination of the additional elements are no more than mere instructions to apply the exception using a generic computer. Accordingly, in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Further, when viewed as an ordered combination, nothing in the claims add significantly more (i.e. an inventive concept) to the abstract idea. The claim is not patent eligible.
Dependent claim 9 recites the limitation of allowing the performance of the route search regarding each of the schedule information when a re-search condition set in advance is satisfied. The limitation is further directed to the abstract idea analyzed above. The claim also recites the additional elements of a re-execution portion, the route search portion, and the schedule storage portion. The additional elements are computer components recited at a high-level of generality performing the above-mentioned limitations. The combination of the additional elements are no more than mere instructions to apply the exception using a generic computer. Accordingly, in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Further, when viewed as an ordered combination, nothing in the claims add significantly more (i.e. an inventive concept) to the abstract idea. The claim is not patent eligible.
Dependent claim 10 recites the limitation of acquiring a situation of each of the plurality of transport methods, wherein the re-search condition includes a change in the situation of each of the plurality of transport methods. The limitation is further directed to the abstract idea analyzed above. The claim also recites the additional element of a situation acquisition portion. The additional element is a computer component recited at a high-level of generality performing the above-mentioned limitations. The combination of the additional element is no more than mere instructions to apply the exception using a generic computer. Accordingly, in combination, the additional element does not integrate the abstract idea into a practical application because it do not impose any meaningful limits on practicing the abstract idea. Further, when viewed as an ordered combination, nothing in the claims add significantly more (i.e. an inventive concept) to the abstract idea. The claim is not patent eligible.
Dependent claim 11 recites the limitations of acquiring change information and a change request, wherein the change information shows the contents of a change in the event information contained in the schedule information and the change request shows the identification information, wherein the re-search condition includes allowing the change acquisition portion to acquire the change request. The limitations are further directed to the abstract idea analyzed above. The claim also recites the additional elements of a change acquisition portion and the schedule storage portion. The additional elements are computer components recited at a high-level of generality performing the above-mentioned limitations. The combination of the additional elements are no more than mere instructions to apply the exception using a generic computer. Accordingly, in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Further, when viewed as an ordered combination, nothing in the claims add significantly more (i.e. an inventive concept) to the abstract idea. The claim is not patent eligible.
Dependent claim 13 recites the additional elements of acquiring change information and a change request, wherein the change information shows the contents of a change in the event information contained in the schedule information and the change request shows the identification information, wherein the re-search condition includes allowing the acquiring of the change request. The limitations are further directed to the abstract idea analyzed above. The claim also recites the additional elements of a change acquisition portion and the schedule storage portion. The additional elements are computer components recited at a high-level of generality performing the above-mentioned limitations. The combination of the additional elements are no more than mere instructions to apply the exception using a generic computer. Accordingly, in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Further, when viewed as an ordered combination, nothing in the claims add significantly more (i.e. an inventive concept) to the abstract idea. The claim is not patent eligible.
Dependent claims 7, 12, and 14 recite limitations that are further directed to the abstract idea analyzed above. Therefore, claims 7 and 14 are also rejected under 35 U.S.C. 101.
Independent claim 15 recites the limitations of storing user information corresponding to identification information to identify a user, wherein the user information includes method information showing an available transport method among a plurality of transport methods prepared in advance, acquiring event information and the identification information, wherein the event information includes a departure place, a destination, and a time to arrive at the destination; generating one or more route candidates by performing a route search using the available transport method in the user information in 32 / 354041 J-003776-US accordance with the event information and the acquired identification information; and provide a search result. The limitations correspond to mental processes (observation, evaluation, judgment, and opinion), i.e. acquiring event information and the identification information, wherein the event information includes a departure place, a destination, and a time to arrive at the destination; generating one or more route candidates by performing a route search using the available transport method in the user information in accordance with the event information and the identification information acquired; and providing a search result. Therefore, claim recites an abstract idea.
The judicial exception is not integrated into a practical application because the claim recites the additional elements of: one or more processors (and program instructions executed by the one or more processors), memory, and a route search portion. The additional elements are computer components recited at a high-level of generality performing the above-mentioned limitations. The combination of the additional elements are no more than mere instructions to apply the exception using a generic computer. Accordingly, in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Thus, when viewed as an ordered combination, nothing in the claims add significantly more (i.e. an inventive concept) to the abstract idea. The claim is not patent eligible.
Independent claim 16 recites the limitations of acquiring event information and identification information to identify a user, wherein the event information includes a departure place, a destination, and a time to arrive at the destination; storing user information corresponding to the identification information, wherein the user information includes method information showing an available transport method among a plurality of transport methods prepared in advance; generating one or more route candidates by performing a route search using the available transport method in the user information in accordance with the event information and the acquired identification information; and transmitting a search result obtained by the performed route search,  and displaying the 33 / 354041 J-003776-USsearch result. The limitations correspond to mental processes (observation, evaluation, judgment, and opinion), i.e. acquiring event information and the identification information, wherein the event information includes a departure place, a destination, and a time to arrive at the destination; generating one or more route candidates by performing a route search using the available transport method in the user information in accordance with the event information and the identification information acquired; and transmitting a search result. Therefore, claim recites an abstract idea.
The judicial exception is not integrated into a practical application because the claim recites the additional elements of: one or more processors (and program instructions executed by the one or more processors) of a terminal, first memory, one or more processors (and program instructions executed by the one or more processors) of a center, second memory, and a display device. The additional elements are computer components recited at a high-level of generality performing the above-mentioned limitations. The combination of the additional elements are no more than mere instructions to apply the exception using a generic computer. Accordingly, in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Thus, when viewed as an ordered combination, nothing in the claims add significantly more (i.e. an inventive concept) to the abstract idea. The claim is not patent eligible.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 1-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki (2020/0034755) in view of Miyagawa (2019/0316920).

Claim 1: Suzuki discloses: A schedule management system comprising: 
a user information storage portion that stores user information corresponding to identification information to identify a user, wherein the user information includes method information showing an available transport method among a plurality of transport methods prepared in advance; (Suzuki ¶0046 disclosing the schedule information (stored in the server storage unit, ¶0045) storing activity schedules in association with the user, the server control unit specifies the user based on ID transmitted together with the activity schedule, this information is also acquired by the information process apparatus 10 in ¶0045, which corresponds to ¶0036 where the ID to specify the user is stored in the information process apparatus; ¶0051 disclosing the activity schedule of the user being registered and extracting the location and transport in the schedule (the transport being a shared vehicle or rental vehicle (transport methods) (¶0049, see also ¶0041 disclosing the user selected the transport when registering an action schedule) )
a route search portion configured to generate one or more route candidates by performing a route search using the available transport method in the user information stored in the user information storage portion in accordance with the event information and the identification information acquired by the request acquisition portion; (Suzuki ¶0054 disclosing the route search unit searches for a route by using information such as the place of departure, destination, along with the end time and calculates a time of arrival; this information is from the activity schedule/event information (cited above) which is transmitted/associated with the user ID, and in which the transport is already selected ¶0051)  
and a result provision portion configured to provide a search result from the route search portion. (Suzuki ¶0054 disclosing the route search unit outputs to the reservation unit, the route and estimated time of arrival)

Suzuki in view of Miyagawa discloses:
a request acquisition portion configured to acquire event information and the identification information, wherein the event information includes a departure place, a destination, and a time to arrive at the destination; 
Suzuki discloses a request acquisition portion configured to acquire event information and the identification information, wherein the event information includes a departure place, and a destination: (Suzuki ¶0036 disclosing the storage unit storing an identification (ID) to specify a user of the information processing apparatus; ¶0038 disclosing acquiring the activity schedule that the user has input; ¶0041 disclosing the activity schedule comprises a location (event information); ¶0051-¶0052 disclosing the first and second location, which corresponds to the destination (first location) and departure (second location), ¶0053 as well as the start time of the first activity schedule (first location/destination) as a time of the completion of travel; ¶0054 discloses using the end time of departure and end time to calculate an estimated time of arrival). Suzuki does not explicitly disclose that the event information includes a time to arrive at the destination. Miyagawa discloses this limitation: (Miyagawa ¶0102 disclosing the mobile terminal transmitting a search request, ¶0103 the search request includes a user ID, departure and destination lace, and arrival time). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to Suzuki  to include that the event information includes a time to arrive at the destination as taught by Miyagawa. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Suzuki in order to execute a monitoring processes to whether the mobile terminal can pass the scheduled traveling route as scheduled (see ¶0021 of Miyagawa).

Claim 2: The schedule management system according to claim 1, further comprising: a selection portion configured to acquire a selected route selected from the one or more route candidates generated in the route search portion; (Suzuki ¶0054 disclosing the route search unit outputs to the reservation unit, the route and estimated time of arrival)
and a schedule storage portion that stores, as a part of schedule information, the event information acquired by the request acquisition portion and the selected route acquired by the selection portion. (Suzuki ¶0077 discloses the server acquiring the user’s activity schedule and keeps the schedule information in database storage; the server stores the acquired activity schedule in the schedule information in association with the user)

Claim 3: The schedule management system according to claim 2, further comprising: a reservation acquisition portion configured to acquire a reservation needed to implement transfer along the selected route selected by the selection portion, wherein the schedule storage portion stores, as the part of the schedule information, contents of the reservation acquired by the reservation acquisition portion. (Suzuki ¶0057 disclosing the reservation unit that acquires reservation information such as information on a boarding position, the affiliate/company information, the transport fee, etc.)

Claim 4: The schedule management system according to claim 3, further comprising: a re-execution portion configured to allow the route search portion to perform the route search regarding each of the schedule information stored in the schedule storage portion when a re-search condition set in advance is satisfied. (Suzuki ¶0054 disclosing the route search unit searches for the route to the destination and calculates an estimated time of arrival at the destination; when the ETA is at the destination is later than the time of completion of travel (the start time of the first activity schedule), the route unit may execute the search for the route to the destination again; ¶0086 discloses that when the boarding position is different from the place of departure, the server re-searches for a route to the destination and re-calculates an ETA S15; when the boarding position is the same place as the departure, the server may proceed without executing the processing step S15)

Claim 5: The schedule management system according to claim 4, further comprising: 
a situation acquisition portion configured to acquire a situation of each of the plurality of transport methods, wherein the re-search condition includes a change in the situation of each of the plurality of transport methods. 
Suzuki discloses acquiring a situation where the reservation fails and selecting a server device of another administrator based on affiliate information, re-searching for a route, and that a transport other than a vehicle may be used for the first route (¶0095, ¶0096), however Suzuki does not explicitly disclose a situation acquisition portion configured to acquire a situation of each of the plurality of transport methods, wherein the re-search condition includes a change in the situation of each of the plurality of transport methods. Miyagawa discloses this limitation: (Miyagawa ¶0179 disclosing determining whether or not the route has a circumstantial change in the route; ¶0180 disclosing a circumstantial change indicates a situation where a road is blocked, a scheduled service of public transportation is stopped, significant weather fluctuation, event being  held, etc.; ¶0181 disclosing when the determination is positive, the management apparatus executes rerouting for the user and transmits the search to the mobile terminal; ¶0059 disclosing the management route searched for an optimum route obtained by combining a plurality of traveling means such as privately owned vehicle, public transportation, etc. (see also ¶0060-¶0062 discoing the type of vehicles); ¶0193 discloses the rerouting may cause user(s) to get off a train and transfer to another traveling means which may be another train, or a taxi)). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to Suzuki  to include a situation acquisition portion configured to acquire a situation of each of the plurality of transport methods, wherein the re-search condition includes a change in the situation of each of the plurality of transport methods as taught by Miyagawa. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Suzuki in order to execute a monitoring processes to whether the mobile terminal can pass the scheduled traveling route as scheduled (see ¶0021 of Miyagawa).

Claim 6: The schedule management system according to claim 5, further comprising: 
a change acquisition portion configured to acquire change information and a change request, wherein the change information shows the contents of a change in the event information contained in the schedule information stored in the schedule storage portion and the change request shows the identification information, wherein the re-search condition includes allowing the change acquisition portion to acquire the change request. 
Suzuki discloses acquiring a situation where the reservation fails and selecting a server device of another administrator based on affiliate information, re-searching for a route, and that a transport other than a vehicle may be used for the first route (¶0095, ¶0096), and that the user’s activity schedule is stored in the schedule storage portion (Suzuki ¶0046 disclosing the schedule information storing the activity schedule associated with the user ID). Suzuki does not explicitly disclose a change acquisition portion configured to acquire change information and a change request, wherein the change information shows the contents of a change in the event information contained in the schedule…and the change request shows the identification information, wherein the re-search condition includes allowing the change acquisition portion to acquire the change request. Miyagawa discloses this limitation: (Miyagawa ¶0179 disclosing determining whether or not the route has a circumstantial change in the route of the user ID (identification information); ¶0180 disclosing a circumstantial change indicates a situation where a road is blocked, a scheduled service of public transportation is stopped, significant weather fluctuation, event being  held, etc.; ¶0181 disclosing when the determination is positive, the management apparatus executes rerouting for the user and transmits the search to the mobile terminal; ¶0103 discloses the first search request including departure and destination information, time information, vehicle preference, etc.; the management apparatus executes the multimodal route using the information input in the request). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to Suzuki  to include a change acquisition portion configured to acquire change information and a change request, wherein the change information shows the contents of a change in the event information contained in the schedule…and the change request shows the identification information, wherein the re-search condition includes allowing the change acquisition portion to acquire the change request as taught by Miyagawa. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Suzuki in order to execute a monitoring processes to whether the mobile terminal can pass the scheduled traveling route as scheduled (see ¶0021 of Miyagawa).

Claim 7: The schedule management system according to claim 6, 
wherein the change information includes a change in at least one of the departure place, the destination, or the plurality of transport methods. 
Suzuki discloses a plurality of transportation methods and that a transport other than a vehicle may be used for the first route (¶0076 disclosing the user selecting a type of vehicle used for travel such as a taxi, a shared vehicle, or rental vehicle, and ¶0096). Suzuki does not explicitly disclose that the change information includes a change in at least one of the departure place, the destination, or the plurality of transport methods. Miyagawa discloses this limitation: (Miyagawa ¶0193 discloses the rerouting may cause user(s) to get off a train and transfer to another traveling means which may be another train, or a taxi). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Suzuki to include that the change information includes a change in at least one of the departure place, the destination, or the plurality of transport methods as taught by Miyagawa since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately; one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claim 8: The schedule management system according to claim 4, further comprising: 
a change acquisition portion configured to acquire change information and 30 / 354041 J-003776-US a change request, wherein the change information shows the contents of a change in the event information contained in the schedule information stored in the schedule storage portion and the change request shows the identification information, wherein the re-search condition includes allowing the change acquisition portion to acquire the change request. 
Suzuki discloses acquiring a situation where the reservation fails and selecting a server device of another administrator based on affiliate information, re-searching for a route, and that a transport other than a vehicle may be used for the first route (¶0095, ¶0096), and that the user’s activity schedule is stored in the schedule storage portion (Suzuki ¶0046 disclosing the schedule information storing the activity schedule associated with the user ID). Suzuki does not explicitly disclose a change acquisition portion configured to acquire change information and a change request, wherein the change information shows the contents of a change in the event information contained in the schedule…and the change request shows the identification information, wherein the re-search condition includes allowing the change acquisition portion to acquire the change request. Miyagawa discloses this limitation: (Miyagawa ¶0179 disclosing determining whether or not the route has a circumstantial change in the route of the user ID (identification information); ¶0180 disclosing a circumstantial change indicates a situation where a road is blocked, a scheduled service of public transportation is stopped, significant weather fluctuation, event being  held, etc.; ¶0181 disclosing when the determination is positive, the management apparatus executes rerouting for the user and transmits the search to the mobile terminal; ¶0103 discloses the first search request including departure and destination information, time information, vehicle preference, etc.; the management apparatus executes the multimodal route using the information input in the request). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to Suzuki  to include a change acquisition portion configured to acquire change information and a change request, wherein the change information shows the contents of a change in the event information contained in the schedule…and the change request shows the identification information, wherein the re-search condition includes allowing the change acquisition portion to acquire the change request as taught by Miyagawa. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Suzuki in order to execute a monitoring processes to whether the mobile terminal can pass the scheduled traveling route as scheduled (see ¶0021 of Miyagawa).

Claim 9: The schedule management system according to claim 2, further comprising: 
a re-execution portion configured to allow the route search portion to perform the route search regarding each of the schedule information stored in the schedule storage portion when a re-search condition set in advance is satisfied. 
Suzuki discloses the schedule information being stored in the schedule storage portion (Suzuki ¶0046 disclosing the schedule information storing the activity schedule associated with the user ID), however, Suzuki does not explicitly disclose a re-execution portion configured to allow the route search portion to perform the route search regarding each of the schedule information… when a re-search condition set in advance is satisfied. Miyagawa discloses this limitation: (Miyagawa ¶0179 disclosing determining whether or not the route has a circumstantial change in the route¶0180 disclosing a circumstantial change indicates a situation where a road is blocked, a scheduled service of public transportation is stopped, significant weather fluctuation, event being  held, etc. (re-search condition); ¶0181 disclosing when the determination is positive, the management apparatus executes rerouting for the user and transmits the search to the mobile terminal; ¶0059 disclosing the management route searched for an optimum route obtained by combining a plurality of traveling means such as privately owned vehicle, public transportation, etc. (see also ¶0060-¶0062 discoing the type of vehicles); ¶0193 discloses the rerouting may cause user(s) to get off a train and transfer to another traveling means which may be another train, or a taxi)). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to Suzuki  to include a re-execution portion configured to allow the route search portion to perform the route search regarding each of the schedule information… when a re-search condition set in advance is satisfied as taught by Miyagawa. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Suzuki in order to execute a monitoring processes to whether the mobile terminal can pass the scheduled traveling route as scheduled (see ¶0021 of Miyagawa).

Claim 10: The schedule management system according to claim 9, further comprising: 
a situation acquisition portion configured to acquire a situation of each of the plurality of transport methods, wherein the re-search condition includes a change in the situation of each of the plurality of transport methods. 
Suzuki discloses acquiring a situation where the reservation fails and selecting a server device of another administrator based on affiliate information, re-searching for a route, and that a transport other than a vehicle may be used for the first route (¶0095, ¶0096), however Suzuki does not explicitly disclose a situation acquisition portion configured to acquire a situation of each of the plurality of transport methods, wherein the re-search condition includes a change in the situation of each of the plurality of transport methods. Miyagawa discloses this limitation: (Miyagawa ¶0179 disclosing determining whether or not the route has a circumstantial change in the route; ¶0180 disclosing a circumstantial change indicates a situation where a road is blocked, a scheduled service of public transportation is stopped, significant weather fluctuation, event being  held, etc.; ¶0181 disclosing when the determination is positive, the management apparatus executes rerouting for the user and transmits the search to the mobile terminal; ¶0059 disclosing the management route searched for an optimum route obtained by combining a plurality of traveling means such as privately owned vehicle, public transportation, etc. (see also ¶0060-¶0062 discoing the type of vehicles); ¶0193 discloses the rerouting may cause user(s) to get off a train and transfer to another traveling means which may be another train, or a taxi)). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to Suzuki  to include a situation acquisition portion configured to acquire a situation of each of the plurality of transport methods, wherein the re-search condition includes a change in the situation of each of the plurality of transport methods as taught by Miyagawa. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Suzuki in order to execute a monitoring processes to whether the mobile terminal can pass the scheduled traveling route as scheduled (see ¶0021 of Miyagawa).

Claim 11: The schedule management system according to claim 10, further comprising: 
a change acquisition portion configured to acquire change information and a change request, wherein the change information shows the contents of a change in the event information contained in the schedule information stored in the schedule storage portion and the change request shows the identification information, wherein the re-search condition includes allowing the change acquisition portion to acquire the change request. 
Suzuki discloses acquiring a situation where the reservation fails and selecting a server device of another administrator based on affiliate information, re-searching for a route, and that a transport other than a vehicle may be used for the first route (¶0095, ¶0096), and that the user’s activity schedule is stored in the schedule storage portion (Suzuki ¶0046 disclosing the schedule information storing the activity schedule associated with the user ID). Suzuki does not explicitly disclose a change acquisition portion configured to acquire change information and a change request, wherein the change information shows the contents of a change in the event information contained in the schedule…and the change request shows the identification information, wherein the re-search condition includes allowing the change acquisition portion to acquire the change request. Miyagawa discloses this limitation: (Miyagawa ¶0179 disclosing determining whether or not the route has a circumstantial change in the route of the user ID (identification information); ¶0180 disclosing a circumstantial change indicates a situation where a road is blocked, a scheduled service of public transportation is stopped, significant weather fluctuation, event being  held, etc.; ¶0181 disclosing when the determination is positive, the management apparatus executes rerouting for the user and transmits the search to the mobile terminal; ¶0103 discloses the first search request including departure and destination information, time information, vehicle preference, etc.; the management apparatus executes the multimodal route using the information input in the request). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to Suzuki  to include a change acquisition portion configured to acquire change information and a change request, wherein the change information shows the contents of a change in the event information contained in the schedule…and the change request shows the identification information, wherein the re-search condition includes allowing the change acquisition portion to acquire the change request as taught by Miyagawa. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Suzuki in order to execute a monitoring processes to whether the mobile terminal can pass the scheduled traveling route as scheduled (see ¶0021 of Miyagawa).

Claim 12: The schedule management system according to claim 11, 
wherein 31 / 354041 J-003776-US the change information includes a change in at least one of the departure place, the destination, or the plurality of transport methods. 
Suzuki discloses a plurality of transportation methods and that a transport other than a vehicle may be used for the first route (¶0076 disclosing the user selecting a type of vehicle used for travel such as a taxi, a shared vehicle, or rental vehicle, and ¶0096). Suzuki does not explicitly disclose that the change information includes a change in at least one of the departure place, the destination, or the plurality of transport methods. Miyagawa discloses this limitation: (Miyagawa ¶0193 discloses the rerouting may cause user(s) to get off a train and transfer to another traveling means which may be another train, or a taxi). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Suzuki to include that the change information includes a change in at least one of the departure place, the destination, or the plurality of transport methods as taught by Miyagawa since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately; one of ordinary skill in the art would have recognized that the results of the combination were predictable

Claim 13: The schedule management system according to claim 9, further comprising: 
a change acquisition portion configured to acquire change information and a change request, wherein the change information shows the contents of a change in the event information contained in the schedule information stored in the schedule storage portion and the change request shows the identification information, wherein the re-search condition includes allowing the change acquisition portion to acquire the change request. 
Suzuki discloses acquiring a situation where the reservation fails and selecting a server device of another administrator based on affiliate information, re-searching for a route, and that a transport other than a vehicle may be used for the first route (¶0095, ¶0096), and that the user’s activity schedule is stored in the schedule storage portion (Suzuki ¶0046 disclosing the schedule information storing the activity schedule associated with the user ID). Suzuki does not explicitly disclose a change acquisition portion configured to acquire change information and a change request, wherein the change information shows the contents of a change in the event information contained in the schedule…and the change request shows the identification information, wherein the re-search condition includes allowing the change acquisition portion to acquire the change request. Miyagawa discloses this limitation: (Miyagawa ¶0179 disclosing determining whether or not the route has a circumstantial change in the route of the user ID (identification information); ¶0180 disclosing a circumstantial change indicates a situation where a road is blocked, a scheduled service of public transportation is stopped, significant weather fluctuation, event being  held, etc.; ¶0181 disclosing when the determination is positive, the management apparatus executes rerouting for the user and transmits the search to the mobile terminal; ¶0103 discloses the first search request including departure and destination information, time information, vehicle preference, etc.; the management apparatus executes the multimodal route using the information input in the request). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to Suzuki  to include a change acquisition portion configured to acquire change information and a change request, wherein the change information shows the contents of a change in the event information contained in the schedule…and the change request shows the identification information, wherein the re-search condition includes allowing the change acquisition portion to acquire the change request as taught by Miyagawa. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Suzuki in order to execute a monitoring processes to whether the mobile terminal can pass the scheduled traveling route as scheduled (see ¶0021 of Miyagawa).

Claim 14: The schedule management system according to claim 1, wherein the plurality of transport methods include at least one of a private car, a shared car, or a rented car. (Suzuki ¶0041 disclosing the user selecting transport from one of taxi, shared vehicle, and rental vehicle)

Claim 15: Suzuki discloses: A schedule management system comprising: 
one or more processors; (Suzuki ¶0008 disclosing a vehicle reservation system; ¶0027 disclosing the information processing apparatus; the apparatus includes one or more processors (¶0037, which is a part of the control unit of the device); see also ¶0109)
 and a memory that stores user information corresponding to identification information to identify a user, wherein the user information includes method information showing an available transport method among a plurality of transport methods prepared in advance, (Suzuki ¶0030 disclosing the information processing apparatus having a storage unit; ¶0109 disclosing a processor on the electronic device (information processing apparatus), and storing program describing the processing details and executing the program via the electronic device; ¶0036 disclosing the storage unit storing an identification (ID) to specify a user of the information processing apparatus; ¶0038 disclosing acquiring the activity schedule that the user has input; ¶0051 disclosing the activity schedule of the user being registered and extracting the location and transport in the schedule (the transport being a shared vehicle or rental vehicle  (transport methods)(¶0049, see also ¶0041 disclosing the user selected the transport when registering an action schedule (in advance))
and coupled to the one or more processors and storing program instructions that when executed by the one or more processors cause the one or more processors to at least: (Suzuki ¶0030 disclosing the information processing apparatus having a storage unit; ¶0109 disclosing a processor on the electronic device (information processing apparatus), and storing program describing the processing details and executing the program via the electronic device)
generate one or more route candidates by performing a route search using the available transport method in the user information in 32 / 354041 J-003776-US accordance with the event information and the acquired identification information; (Suzuki ¶0054 disclosing the route search unit searches for a route by using information such as the place of departure, destination, along with the end time and calculates a time of arrival; this information is from the activity schedule/event information (cited above) which is transmitted/associated with the user ID, and in which the transport is already selected ¶0051)
and provide a search result from the route search portion. Suzuki ¶0047 disclosing the route guidance searches for the route to the destination and displays the route; ¶0058 further disclosing acquiring from the route search unit, the route and estimated time of arrival at the destination and generating a map showing the route; ¶0036 also disclosing a map displayed on the device and ¶0048 disclosing the information processing apparatus can access the map information)

Suzuki in view of Miyagawa discloses: 
acquire event information and the identification information, wherein the event information includes a departure place, a destination, and a time to arrive at the destination; 
Suzuki discloses a request acquisition portion configured to acquire event information and the identification information, wherein the event information includes a departure place, and a destination: (Suzuki ¶0036 disclosing the storage unit storing an identification (ID) to specify a user of the information processing apparatus; ¶0038 disclosing acquiring the activity schedule that the user has input; ¶0041 disclosing the activity schedule comprises a location (event information); ¶0051-¶0052 disclosing the first and second location, which corresponds to the destination (first location) and departure (second location), ¶0053 as well as the start time of the first activity schedule (first location/destination) as a time of the completion of travel; ¶0054 discloses using the end time of departure and end time to calculate an estimated time of arrival). Suzuki does not explicitly disclose that the event information includes a time to arrive at the destination. Miyagawa discloses this limitation: (Miyagawa ¶0102 disclosing the mobile terminal transmitting a search request, ¶0103 the search request includes a user ID, departure and destination lace, and arrival time). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to Suzuki  to include that the event information includes a time to arrive at the destination as taught by Miyagawa. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Suzuki in order to execute a monitoring processes to whether the mobile terminal can pass the scheduled traveling route as scheduled (see ¶0021 of Miyagawa).

Claim 16: Suzuki discloses: A schedule management system comprising: 
a terminal that includes one or more first processors; (Suzuki ¶0027 disclosing the information processing apparatus  (terminal) which may include a tablet or other device used by the user; the terminal includes one or more processors (¶0037, which is a part of the control unit of the device/terminal); see also ¶0109)
a first memory coupled to the one or more first processors and storing program instructions that when executed by the one or more first processors cause the one or more first processors to at least: (Suzuki ¶0030 disclosing the information processing apparatus having a storage unit; ¶0109 disclosing a processor on the electronic device (information processing apparatus), and storing program describing the processing details and executing the program via the electronic device)
a center that includes: one or more second processors; (Suzuki ¶0050 disclosing a server control unit that includes one or more processors (the server unit is a part of the server, ¶0042); ¶0027 disclosing the server being installed at an information center)
and a second memory that stores user information corresponding to the identification information, wherein the user information includes method information showing an available transport method among a plurality of transport methods prepared in advance, (Suzuki ¶0042 disclosing the server storage unit; ¶0045 disclosing the server storage unit storing schedule information; ¶0046 disclosing the schedule information is stored in association with the user of the information processing apparatus, and the server control unit specifies the user based on the ID that is transmitted from the information processing apparatus with the activity schedule (identification information); ¶0051 disclosing the activity schedule of the user being registered and extracting the location and transport in the schedule (the transport being a shared vehicle or rental vehicle (transport methods) (¶0049, see also ¶0041 disclosing the user selected the transport when registering an action schedule (in advance)))
and coupled to the one or more second processors and storing program instructions that when executed by the one or more second processors cause the one or more second processors to at least: (Suzuki; ¶0109 disclosing a processor on the electronic device (server), and storing program describing the processing details and executing the program via the electronic device; ¶0029 disclosing the server being connected to the information processed device and external servers via network)
generate one or more route candidates by performing a route search using the available transport method in the user information in accordance with the event information and the acquired identification information; (Suzuki ¶0054 disclosing the route search unit searches for a route by using information such as the place of departure, destination, along with the end time and calculates a time of arrival; this information is from the activity schedule/event information (cited above) which is transmitted/associated with the user ID, and in which the transport is already selected ¶0051)  
and transmit a search result obtained by the performed route search to the terminal device, wherein the terminal further includes a display device configured to display the 33 / 354041 J-003776-US search result. (Suzuki ¶0047 disclosing the route guidance searches for the route to the destination and displays the route; ¶0058 further disclosing acquiring from the route search unit, the route and estimated time of arrival at the destination and generating a map showing the route; ¶0036 also disclosing a map displayed on the device and ¶0048 disclosing the information processing apparatus can access the map information)

Suzuki in view of Miyagawa discloses: 
 acquire event information and identification information to identify a user, wherein the event information includes a departure place, a destination, and a time to arrive at the destination; 
Suzuki discloses a request acquisition portion configured to acquire event information and the identification information, wherein the event information includes a departure place, and a destination: (Suzuki ¶0036 disclosing the storage unit storing an identification (ID) to specify a user of the information processing apparatus; ¶0038 disclosing acquiring the activity schedule that the user has input; ¶0041 disclosing the activity schedule comprises a location (event information); ¶0051-¶0052 disclosing the first and second location, which corresponds to the destination (first location) and departure (second location), ¶0053 as well as the start time of the first activity schedule (first location/destination) as a time of the completion of travel; ¶0054 discloses using the end time of departure and end time to calculate an estimated time of arrival). Suzuki does not explicitly disclose that the event information includes a time to arrive at the destination. Miyagawa discloses this limitation: (Miyagawa ¶0102 disclosing the mobile terminal transmitting a search request, ¶0103 the search request includes a user ID, departure and destination lace, and arrival time). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to Suzuki  to include that the event information includes a time to arrive at the destination as taught by Miyagawa. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Suzuki in order to execute a monitoring processes to whether the mobile terminal can pass the scheduled traveling route as scheduled (see ¶0021 of Miyagawa).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIONE N SIMPSON whose telephone number is (571)272-5513. The examiner can normally be reached M-F; 7:30 a.m.-4:30 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Resha Desai can be reached on 571-270-7792. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DIONE N. SIMPSON
Examiner
Art Unit 3628



/DIONE N. SIMPSON/Examiner, Art Unit 3628